UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM15 CERTIFICATION AND NOTICE OF TERMINATION OF REGISTRATION UNDER SECTION12(g) OF THE SECURITIES EXCHANGE ACT OF 113 AND 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. Commission File Number333-128784 ACCO Brands Corporation (Exact name of registrant as specified in its charter) 300 Tower Parkway, Lincolnshire, IL 60069 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) 7-5/8% Senior Subordinated Notes due 2015 Guarantees of the 7-5/8% Senior Subordinated Notes due 2015 (Title of each class of securities covered by this Form) Common Stock, par value $0.01 per share Preferred Share Purchase Rights 10.625% Senior Secured Notes due 2015 Guarantees of 10.625% Senior Secured Notes due 2015 (Titles of all other classes of securities for which a duty to file reports under section13(a) or 15(d) remains) Please place an X in the box(es) to designate the appropriate rule provision(s) relied upon to terminate or suspend the duty to file reports: Rule12g-4(a)(1) ¨ Rule12g-4(a)(2) ¨ Rule12h-3(b)(1)(i) þ Rule12h-3(b)(1)(ii) ¨ Rule15d-6 ¨ Approximate number of holders of record as of the certification or notice date: 7.625% Senior Subordinated Notes due 2015 and related Guarantees:None Pursuant to the requirements of the Securities Exchange Act of 1934, ACCO Brands Corporation has caused this certification/notice to be signed on its behalf by the undersigned duly authorized person. Date: June1, 2012 By:/s/Thomas P. O’Neill Name:Thomas P. O’Neill Title:Senior Vice President Instruction:This form is required by Rules12g-4, 12h-3 and 15d-6 of the General Rules and Regulations under the Securities Exchange Act of 1934.The registrant shall file with the Commission three copies of Form15, one of which shall be manually signed.It may be signed by an officer of the registrant, by counsel or by any other duly authorized person. The name and title of the person signing the form shall be typed or printed under the signature.
